 

EXHIBIT 10.71

 

SIXTH AMENDMENT

OF

TAYLOR CAPITAL GROUP, INC.

PROFIT SHARING AND EMPLOYEE STOCK OWNERSHIP PLAN

 

(Effective as of October 1, 1998)

 

WHEREAS, Taylor Capital Group, Inc. (the “Company”) maintains the Taylor Capital
Group, Inc. Profit Sharing and Employee Stock Ownership Plan (Effective as of
October 1, 1998) (the “Plan”); and

 

WHEREAS, amendment of the Plan is now considered desirable;

 

NOW, THEREFORE, by virtue of the power reserved to the Company by subsection
17.1 of the Plan, and in exercise of the authority delegated to the Committee
established pursuant to Section 18 of the plan (the “Committee”) by subsection
17.1 of the Plan, the Plan is hereby amended as follows:

 

1. By adding the following at the end of subsection 6.2 of the Plan, effective
June 30, 2003:

 

“For purposes of the Plan, the term ‘ESOP portion’ shall be participants’ ESOP
stock accounts and ESOP cash accounts.”

 

2. By substituting the following for the subsection 6.3 of the Plan, effective
June 30, 2003:

 

“6.3 Accounting Dates; Accounting Period

 

“All accounts shall be adjusted as of each March 31, June 30, September 30, and
December 31 (each such date referred to as a ‘regular accounting date’). A
‘special accounting date’ is any date designated as such by the Committee and a
special accounting date occurring under subsection 17.3. The term ‘accounting
date’ includes a regular accounting date and a special accounting date. Any
references to an ‘accounting period’ shall mean the period since the next
preceding accounting date.”

 

IN WITNESS WHEREOF, the undersigned duly authorized member of the Committee has
caused the foregoing amendment to be executed this 19th day of March, 2003.

 

/s/    MELVIN E. PEARL        

--------------------------------------------------------------------------------

On behalf of the Committee as Aforesaid